Smith, J.
(concurring specially): I do not take quite the same view of the effect of the opinion of this court in Kansas City Life Ins. Co. v. Anthony, supra, as is taken by the majority of the court. I am of the opinion that the logical conclusion to be drawn from that opinion is that the trial court was entirely without jurisdiction to grant the particular relief of which complaint is made. I do, however, concur with the result reached in this case because I am of the opinion that where a trial court has rendered a judgment pursuant to a statute, no appeal has been taken from the judgment, and it has become final, and subsequently in another action the statute is held to be in violation of the constitution, the judgment is not void.
The matter has received the attention of other courts. In Jones v. McGrath, 160 Okla. 211, 16 P. 2d 853, the court considered a case where a county had sold land for taxes under a statute that was afterwards declared unconstitutional. After the statute was held to be unconstitutional the county sold the land for taxes pursuant to another act. The purchaser at the former sale brought a suit to quiet title. He argued that notwithstanding the fact that the former act had been declared invalid, the judgment rendered under the act, not having been appealed from, was valid. The defendant urged that since the act relied on by the plaintiff was unconstitutional, the judgment taken thereunder was void. The court adopted the theory of the plaintiff and held:
“A judgment rendered in a civil action, under a statute which is thereafter and in another action held unconstitutional, is, as a general rule, valid and not subject to collateral attack.”
See, also, Factors and Traders’ Insurance Company v. The City of New Orleans, 25 La. Ann. 454.
In the case of Forest Lumber Co. v. Osceola Lead & Zinc Mining Co., (Mo.) 222 S. W. 398, the court had under consideration a case where a lien had been granted against certain property. The judgment granting the lien was attacked on the ground, among others, *363that the statute under which it was granted was unconstitutional and void. The court said:
“None of those defenses remained open for consideration in the present case; for the constitutional question, even if defendant’s contention regarding it is sound, as to which we say nothing, was one which the Newton circuit court.had the right to decide; and an erroneous decision upon it would not render the judgment void and subject to collateral attack . . . Manifestly, the judgment of a court cannot be treated as a nullity in a collateral proceeding merely because the judgment was given on an unconstitutional statute. In such a case the judgment would be valid until reversed or set aside, whether the decision of the point was right or wrong.” (p. 400.)
See, also, In re Trustees of Milw. County Orphans’ Board, 218 Wis. 518, 261 N. W. 676.
These decisions are based upon a general rule that the effect of a judgment as res judicata is not lessened when the fact that it is erroneous is established by the highest appellate tribunal in the state in a decision rendered in another action. (See 2 Freeman on Judgments, 5th ed., 1540.)
This rule is based upon good logic and sound reasoning. There is nothing more important in the business of the country than that the judgments of the courts, not appealed from, should be free from attack. It does not appear that any injustice is done by a requirement that the question of whether a statute is constitutional should be settled by appeal like any other question.